Citation Nr: 1739402	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-23 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for right knee disability, to include as secondary to service-connected residuals, left knee medial meniscectomy (hereinafter left knee disability). 

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Allen Gumpenberger


ATTORNEY FOR THE BOARD

T. Henry, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1981.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In October 2010, the RO granted service connection for the Veteran's left knee medial meniscectomy.  

In April 2014, during the pendency of the appeal, the RO granted service connection for the Veteran's post-surgical left knee scar and assigned a noncompensable rating.  

In November 2013 and September 2016, the Board remanded the case for further development.


FINDINGS OF FACT

1.  A right knee disorder is not shown to be causally or etiologically related to any disease, injury, or incident during service, and is not caused or aggravated by service-connected left knee disability.

2.  The Veteran is not precluded from securing or following all forms of substantially gainful employment due to his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 4.16, 4.19 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing information and evidence necessary to substantiate a claim.

VA's duty to notify was satisfied by a letters sent in July 2010 and September 2016.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also met its duty to assist the Veteran.  VA obtained all relevant medical records and evidence identified by the Veteran.  On his July 2010 application, the Veteran noted that he obtained medical treatment from Tuality Health Care.  However, in a Third Party Correspondence dated July 2010, Tuality stated that the requested records were not available.  The RO obtained other private and VA medical records.  These records have been associated with the claims file.  In August 2010, January 2014, April 2015, and November 2016, the Veteran was afforded VA examinations to determine the nature and etiology of his right knee disability.  In November 2016, he was afforded a VA examination with regard to his TDIU claim.  

II.  Stegall Compliance 

The case was remanded in November 2013 for a VA examination, which was obtained in January 2014 and in April 2015.  The case was last remanded in September 2016.  The Board instructed the AOJ to notify the Veteran on how to substantiate a claim for TDIU, schedule the Veteran for a TDIU examination, request information regarding outstanding records, obtain an addendum opinion regarding the Veteran's right knee disability, and readjudicate the claim.  In November 2016, the RO obtained an addendum opinion, scheduled the Veteran for a TDIU examination, and in February 2017, readjudicated the claims and issued a Supplemental Statement of the Case (SSOC).  The Board finds that there has been substantial compliance with the September 2016 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the Board will address the merits of the claims.

III.  Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  Id. 

Service connection may be granted on a presumptive basis for certain chronic diseases if they are shown to be manifest to a degree of 10 percent or more within one year following a veteran's separation from active military service.  38 C.F.R. §§ 3.307, 3.309. 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease in service shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).

The United States Court of Appeals for the Federal Circuit, however, has clarified that this notion of continuity of symptomatology is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

Lay evidence is competent when a condition can be identified by a layperson.  See 38 C.F.R. §§ 3.159(a)(1) and (2) (defining competent medical and lay evidence) and 3.307(b) (as to chronicity and continuity of symptoms lay evidence should describe material and relevant facts observed and not merely conclusions based upon opinion).  Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009).

The credibility of lay statements may not be refuted solely by the absence of corroborating medical evidence but it may be a factor.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence concerning continuity of symptoms after service, if credible, may be competent, regardless of the lack of contemporaneous medical evidence).  Other factors are the lapse of time in recollecting events attested to, prior conflicting statements as opposed to consistency with other statements and evidence, internal consistency, facial plausibility, bias, interest, the length of time between alleged incurrence of disability and the earliest or first corroborating medical or lay evidence thereof, and statements given during treatment (which are usually given greater probative weight, particularly if close in time to the onset thereof).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).



A.  Analysis

The Veteran, through his representative, contends that his right knee disability is directly related to service.  See March 2014 Third Party Correspondence.  In the alternative, the Veteran contends that he has a right knee disability that is caused and/or aggravated by his service-connected residuals, left knee medial meniscectomy.  See August 2010 Application for Benefits.

The Board finds that the first element of service connection has been met, as the medical record contains a current diagnosis of right knee DJD.  See August 2010 VA examination.

However, as will be discussed below, the most probative evidence of record does not indicate that the Veteran's current right knee disability is etiologically related to his service, or to another service-connected disability.  

In his March 2014 Third Party Statement, the Veteran's representative stated that the Veteran should be entitled to service connection because he has had continuity of right knee symptoms since his service.  However, the Board finds that this assertion has been rebutted by the more probative evidence of record.

In December 1980, the Veteran was seen for right knee pain.  The Veteran had pain on palpation only when pressure was applied directly to the area.  The Veteran was diagnosed with chondromalacia.  In June 1981, the Veteran was discharged from active duty and had a separation physical.  The clinical examination at that time was silent for objective clinical evidence of a right knee condition.  The Veteran noted on the statement of his present health condition that he was "healthy with MINOR knee problems" noting that he has "occasional recurrent knee pain" s/p medial meniscectomy of the left knee in 1979.  The separation physical does not include any clinical evidence of, or subjective complaints of, a chronic or acute right knee or "right leg" condition separate from the left knee condition.  Thus, while the service treatment records (STRs) reflect that the Veteran was found to have right knee chondromalacia while in service, there were no right knee findings at the time of his separation from service.  
In his initial claim in July 2010, the Veteran asserted that his right knee disability began in 1990 and that he was only claiming a right knee disability secondary to his left knee disability.  

In August 2010, the Veteran underwent a VA examination.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  The examiner recorded, when the Veteran was asked when his right knee problems began, that the Veteran reported that it was "hard to say" after surgery on the left knee in 1979.  The Veteran reported onset of right knee problems in 1979 stating he had "weakness in the leg" following his surgery to the left knee.  The Veteran stated that, once, while in service, he was seen for right knee pain and diagnosed with chondromalacia.  In 1991, he stated that he sustained a right knee injury when he stepped on the grass from a sidewalk.  The day after the fall, he sought treatment from a specialist and was diagnosed with medial menisectomy tear, three handle bucket tear.  The Veteran stated that, since the tear, he had recurrent dislocations occurring once per week, intermittent pain under the patella and on the back of the knee, and tightness in the muscles behind the knee.  He stated that the right knee felt like it was going to "pop out of joint."  

After reviewing the claims file, medical records, and radiographic evidence, the examiner diagnosed the Veteran with right knee DJD.  An impression of the bilateral knees showed mild joint space narrowing bilaterally involving medial and lateral compartments with mild marginal osteophyte formation.  The examiner opined that the Veteran's current right knee DJD is less likely than not due to, caused by, or aggravated beyond its normal expected progression by his left knee condition.  

In April 2012, the Veteran reported to a VA orthopedic surgeon that, in 1990, he injured his right knee when he stepped off a sidewalk and had arthroscopic surgery and removal of meniscus.  He did "OK" for 11 years but his knee "went out" while working.  

The Board observes that the Veteran had opportunity to report any symptoms of his right knee injury that he may have been experiencing during service or at service separation while seeking treatment from the orthopedist, but he did not do so.  On the contrary, the Veteran first reported having a right knee injury in 1990, several years following his separation from service.  This history reported by the Veteran for treatment purposes is of more probative value than his more recent assertions.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  In addition, when relaying the onset of his right knee symptoms, he did not expressly assert that his right knee symptoms began following his in-service left knee surgery; rather he stated that he experienced right leg weakness.  Because the Veteran's STRs did not reflect complaints of pertaining to the right knee upon separation from service, the Veteran did not assert initially that his right knee symptoms began during service on his claim, and he reported to an orthopedic surgeon while seeking treatment that he injured his knee after military service in 1990, and the Veteran's arthritis of the right knee was not diagnosed by x-ray until 2010, the Board finds the Veteran's right knee arthritis was not shown to be manifest to a degree of 10 percent or more within the year following his separation from active duty service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can have greater probative value than history as reported by the claimant). 

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's right knee arthritis was incurred in, or was manifested within one year following his separation from, active duty service.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (rating criteria for degenerative arthritis established by X-ray findings).  Therefore, service connection cannot be established on a presumptive basis, or as incurred during active duty service.  See 38 C.F.R. §§ 3.303(a), 3.307, 3.309.

Turning to the question of whether the Veteran's current right knee disability has been shown to be etiologically related to his military service, in December 2013, the Veteran was afforded another VA examination to determine whether he had a current right knee disability that was etiologically related to his active duty service or his service-connected left knee disability.  The examiner reviewed the claims file and performed an in-person examination.  The Veteran had three surgeries on his right knee, the first being in May 1991. 

After careful review of the Veteran's claims file and CPRS records, the examiner opined that the Veteran's current right knee condition was not caused by or related to the complaints and treatment of the right knee chondromalacia during military service and was more likely than not due to other causes.  The examiner stated that the evidence of record indicated a single complaint of a right knee pain in December 1980 without intercurrent complaints until August 2010, i.e., 30 years later.  The examiner further stated that one incidence did not indicate or constitute a chronic disabling condition.  The examiner also opined that the current right knee condition is not caused by, related to or permanently worsened (aggravated) by the Veteran's service-connected left knee disability.  The examiner noted that medical literature indicated there was no biomechanical relationship between arthritis in one location/joint causing arthritis in another location/joint.

In a March 2014 Third Party Correspondence, the Veteran's representative, citing healthline.com, stated that chondromalacia was a condition where the cartilage on the undersurface of the patelia (knee cap) deteriorates and softens and prior injuries can increase the risk of subsequent manifestations.  The representative further stated that while in service, the Veteran was diagnosed with chondromalacia and, as of the date of the correspondence, the Veteran's current diagnosis was chondromalacia with subsequent complications.  The representative claimed that the chondromalacia which manifested in service was aggravated and developed as a result of the added stress on the right knee as a result of compensating for the left knee disability.   

In March 2015, in response to the Veteran's March 2014 contention, the RO obtained an addendum opinion.  After carefully reviewing the Veteran's records, the examiner stated that the right knee chondromalacia noted in 1980 during military service was an incorrect assessment/diagnosis of the Veteran's condition.  According to Up-To-Date, an online medical resource provided by VAMC, "The term chondromalacia patella is used to describe pathologic changes in the articular cartilage of the patella, such as softening, erosion, and fragmentation."  This pathologic finding would only be diagnosed by MRI or arthroscopically neither of which were conducted in conjunction with the clinical visit in December 1980.  The examiner concluded that the Veteran's chondromalacia that was noted and debrided during his August 2012 surgery would not be caused by, related to, or a normal progression of the chondromalacia assessment shown in military service since it was not confirmed arthroscopically or by MRI.  The examiner further stated that the true pathologic finding of chondromalacia noted and debrided during the August 2012 surgery was a separate condition unrelated to the complaint of right knee pain reported 32 years ago during military service.  There was lack of objective evidence of intercurrent complaints from 1980 to 2010 when the Veteran was seen for a VA examination.  

The examiner further noted that given that time span, "one could have expected to see a more severe presentation of chondromalacia than the Grade I or II based on chronicity of injury to the patella surface."  The examiner stated that the Veteran's chondromalacia of the right knee was once again debrided in August 2013.  The examiner opined that it was more likely than not a normal progression of the degenerative nature of the chondromalacia first noted in 2012 associated with repetitive stress, improper patellar tracking, or trauma to the patella including either fracture or dislocation.  The examiner opined that repetitive stress was more likely than not the cause of the progressive degenerative nature since there was no objective evidence of the latter known causes.

In November 2016, the RO obtained an addendum opinion.  After careful review of the Veteran's records, the examiner opined that the condition claimed is less likely than not (less than 50% probability) aggravated beyond the natural progression by the service connected left knee disability, to include as due to uneven weight-bearing.  During his 2010 VA examination, the Veteran stated that, in 1980, at the time of onset of right knee pain, he was complaining of "weakness in the right leg." After reviewing the records, the examiner concluded that the medical evidence did not support the Veteran's contention that his right knee started hurting at that time because he was abnormally weight bearing to that right side due to inability to fully carry his weight on the left lower extremity.  There were no other entries in the STRs regarding the right knee.  The examiner stated that physical examination noted at that time that the joint space was within normal limits with range of motion, no swelling, and pain was elicited "with palpation ONLY when pressure is applied directly to that area."  The Veteran was treated with ice, elevation of the leg, and two tabs of ASA TID.  The examiner noted that the Veteran's shoe wear pattern indicated abnormal weight bearing to the left side.  This abnormal weight bearing was supported by the muscle atrophy noted in the right thigh muscles x1cm measured six inches above the patella.  At that point in his medical history, the clinical evidence was supporting the right knee condition was causing abnormal weight bearing to the left knee.  

The Veteran was noted as having a long history of working construction which required repetitive bending, squatting, and kneeling on both knees.  Plain films at that time noted mild joint space narrowing bilaterally involving medial and lateral compartments with mild marginal osteophyte formation, bilaterally.  This diagnostic finding indicated that long term, the wear and tear on the knees had been equal and one knee did not show a more severe pattern of pathology compared to the contralateral side.  When considered, the clinical finding at the time of right sided muscle atrophy and shoe wear pattern indicating abnormal weight bearing to the left side, the Veteran's contention that the left knee condition had aggravated the right knee condition beyond normal progression was not supported.  Up to that point, there was no evidence in the medical records that the right knee had been aggravated or permanently worsened by the service-connected left knee disability.  The medical records showed subjective reports that aggravating factors to the bilateral knees were the same without mention that the left knee disability was an aggravating factor for the right knee condition.

The Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current right knee disability is related to service; therefore, the third element under Shedden is not met.  

The Board affords probative value to the December 2013 examiner's opinion with March 2015 addendum.  The VA examiner opined that the Veteran's current right knee condition was not caused by or related to the complaints and treatment of the right knee chondromalacia during military service and was more likely than not due to other causes.  In a March 2015 addendum opinion, the December 2013 examiner stated that the right knee chondromalacia noted in 1980 during military service was an incorrect assessment/diagnosis of the Veteran's condition, and explained why in detail.  These opinions are probative as they are based on a thorough review of the claims file, contain detailed rationale, and are consistent with the other evidence of record.  

The Board finds that the most persuasive evidence of record does not contain a nexus opinion by a medical professional relating the Veteran's current right knee disability to his active duty service.  Accordingly, the Board therefore finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's right knee disability is related to his active duty service; therefore, the third element under Shedden for direct service connection is not met.  Therefore, service connection cannot be established on a direct basis.  38 C.F.R. § 3.303(d); see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In addition, the Board finds that the preponderance of the evidence is against finding that the Veteran's right knee disability is caused or aggravated by the Veteran's service-connected left knee disability.  The Board finds the November 2016 VA examiner's opinion the most probative evidence as to the relationship between the right and left knee.  The examiner's opinion was based on a complete review of the claims file and was supported by a thorough rationale.  For example, the examiner noted the Veteran's shoe wear and right side muscle atrophy indicated that the Veteran was weight bearing to his left side and not the right side.  The examiner further stated that, at the time the Veteran was working construction, diagnostic findings indicated wear and tear on the knees had been equal and one knee did not show a more severe pattern of pathology compared to the other side.  As such, based on the Veteran's medical history and the nature of his current disability, the examiner opined that the condition claimed is less likely than not (less than 50% probability) aggravated beyond the natural progression by the service connected left knee disability, to include as due to uneven weight-bearing.

The Board has considered the Veteran's statements that he has experienced pain in his right knee and the pain is related to an injury that occurred in service.  See March 2014 Third Party Correspondence.  The Veteran is competent to report symptoms such as pain because this requires only personal knowledge as it comes through the senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  However, the Veteran has not been shown to be competent to offer an etiological opinion as that requires medical expertise, such as relating in-service knee pain to a current diability, or that his service-connected left knee disabilty is causign or aggravating his right knee disabilty.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed.Cir.2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran's right knee disability was caused by, aggravated by the service-connected left knee.  In reaching this decision, the Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for a right knee disability.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 ; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

TDIU

It is the established policy of VA that all veterans who are unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16.  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15. 

"Substantially gainful" employment is employment that is "ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See Moore v. Derwinski, 1 Vet. App. 356, 358 (1991) (adding that the definition of substantially gainful employment suggests a living wage).  Marginal employment is not considered substantially gainful employment.  See 38 C.F.R. § 4.16(a); see also Moore, 1 Vet. App. at 358 ("The ability to work only a few hours a day or only sporadically is not the ability to engage in substantially gainful employment."). 

A TDIU may be assigned if the schedular rating is less than total when it is found that the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  If there is only one such service-connected disability, it must be ratable at 60 percent or more.  38 C.F.R. § 4.16(a).  If there are two or more such disabilities, at least one disability must be rated at 40 percent or more, and there must be sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  Id.  Where applicable, disabilities resulting from a common etiology are considered a single disability for the purpose of satisfying the percentage standards set forth in 38 C.F.R. § 4.16(a).  

Where the schedular criteria set forth above are not met, but a veteran is nonetheless found to be unemployable by reason of service-connected disabilities, VA shall submit the case to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b). 

A TDIU claim presupposes that the rating for the service-connected condition is less than 100 percent, and only asks for TDIU because of subjective factors that the objective rating does not consider.  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Thus, in evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341(a), 4.16, 4.19.

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question, however, is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

During his December 2013 VA examination, the Veteran contended that his service-connected disabilities affected his job performance and his ability to obtain and maintain substantially gainful employment.  In November 2016, the Veteran submitted an application for TDIU.  The Veteran noted that he finished high school.  While in service, the Veteran trained as an interior communications Class A and C, basic electronic electricity, and attended pre-nuclear and nuclear school.  His last position was working in construction from August to September 2011.  He asserted that he became too disabled to work in December 2011.  The Veteran noted that, because of his right and left knee, he was unable to carry the weight the employer requested and he was laid off.  In October 2016, the Veteran stated that he went to the VA Vocational Rehabilitation, and the Veteran claimed he was told that he was un-employable; therefore, the center would not help him.  See November 2016 Statement in Support of Claim and VA Form 28-1902, Counseling Record-Education and Vocational Counseling Results entered in VBMS in January 2017. 

The Board notes that the Veteran is service-connected for residuals, left knee medial meniscectomy rated at 10 percent and post-surgical medial meniscectomy scar of the left knee associated with residuals, left knee medial meniscectomy with a noncompensable rating from July 2, 2010.  The Veteran's combined evaluation is 10 percent effective July 2, 2010.  For the entire appeal period, the Veteran has not met the threshold requirement for TDIU, and the criteria under 38 C.F.R. § 4.16(a) have not been met.  

Entitlement to TDIU on an extra-schedular basis

With regard to an extraschedular rating, if a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), such as the case here, rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  Thus, despite the Veteran not meeting the percentage requirements for TDIU, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age which would have justified a TDIU.  38 C.F.R. §§ 3.341(a), 4.19; see Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b). 

In a correspondence dated in January 2017 received from the Social Security Administration (SSA), SSA determined that the Veteran had been disabled under 20 C.F.R. §§ 216(i), 223(d) of the Social Security Act since September 27, 2012.  SSA determined that the Veteran's degenerative joint disease in both knees, chondromalacia in the right knee, status post left medial meniscectomy, status post right anterior cruciate ligament reconsideration determination, status post right arthroscopic debridement limited his ability to work.  SSA noted that the Veteran had the residual functional capacity to perform light work.

In November 2016, the Veteran was afforded a VA examination for his right and left knee disabilities.  The examiner reviewed the Veteran's claims file and performed an in-person examination.  The examiner noted that the Veteran fished, hunted, hiked, and camped.  The Veteran was able to walk, transfer and perform all ADL's such as eating, grooming, bathing, toileting, and dressing independently.  The examiner noted that the Veteran was appropriately dressed, practiced good hygiene, and there was no evidence of unusual behavior, inappropriate emotional response or reaction.  The Veteran understood the questions he was asked and responded appropriately without signs of tension and short and long-term memory and cognitive functioning seemed to be intact.  The examiner concluded that the Veteran's current disabilities did not have an impact on his ability to perform any type of occupational task.  

The Board finds that the weight of the lay and medical evidence does not demonstrate that the Veteran was precluded from securing or following substantially gainful employment solely by reason of his service-connected disorders or that he was incapable of performing the mental and physical acts required by employment due solely to his service-connected disorders, even when his disabilities were assessed in the context of subjective factors such as his occupational background and level of education.  Aside from the Veteran's contentions, there is no objective evidence indicating that the Veteran's service-connected disabilities render him unable to secure substantially gainful employment.

The Board notes that VA is required to consider the SSA's findings.  However, the Board is not bound by the findings of disability and/or unemployability made by other agencies, including SSA.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  Adjudication of VA and SSA claims is based on different laws and regulations.  In this case, SSA considered non-service connection disabilities (right knee disability) along with service-connected disabilities as the primary reason for awarding the Veteran benefits.  However, the law is clear, and it states that only service-connected disabilities may be considered in a claim of entitlement to a TDIU.

Although the Board acknowledges that the ultimate question of whether a veteran is capable of substantially gainful employment is not a medical question, but rather a determination that must be made by an adjudicator (See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (interpreting 38 C.F.R. § 4.16 (a)), it is noteworthy that no medical professional has specifically opined that the symptomatology associated with the Veteran's service-connected left knee medial meniscectomy and post-surgical medial meniscectomy scar of the left knee associated with residuals, left knee medial meniscectomy, alone, prevent the Veteran from working.  

The Board acknowledges the Veteran's contentions that he is unable to work due to his service-connected conditions as he is no longer able to work in construction.  However, the record does not show that he unable to perform sedentary or light duty physical employment.  A TDIU rating is not warranted where a veteran is unable to continue a chosen profession.  As already noted, the determinative question for purposes of TDIU is whether the Veteran's level of disability, given his education, training, and experience, renders it impossible for the average person to obtain or retain substantially gainful employment of some type.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Therefore, entitlement to schedular TDIU is not warranted and referral for extraschedular consideration of entitlement to TDIU is not warranted, as the preponderance of the evidence weighs against unemployability solely resulting from the Veteran's service-connected disabilities.  Therefore, the benefit-of-the-doubt rule does not apply, and entitlement to TDIU is denied.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.16; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement for service connection for the Veteran's right knee disability, to include as secondary to residuals, left knee medial meniscectomy is denied. 

Entitlement to TDIU is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


